                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


BARBARA J. PETTIT,                                   )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:18-CV-389-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff's objections to the M&R
[D.E. 25] are OVERRULED, plaintiff's motion for judgment on the pleadings [D.E. 16] is
DENIED, defendant's motion for judgment on the pleadings [D.E. 19] is GRANTED, defendant's
final decision is AFFIRMED, and this action is DISMISSED.


This Judgment Filed and Entered on August 7, 2019, and Copies To:
George C. Piemonte                                   (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 7, 2019                               (By) /s/ Nicole Sellers
                                              Deputy Clerk
